Opinion by
President Judge Crumlish, Jr.,
The Unemployment Compensation Board of Review affirmed a referee’s denial of benefits to William Walter under Section 402(e) of the Unemployment Compensation Law.1 Walter appeals. We affirm.
Walter, a maintenance man with General Steel, was discharged for excessive absenteeism and tardiness.
Walter asserts error in the Board’s decision because of the pendency of a labor grievance arbitration. This contention is clearly without merit. The outcome of a union grievance procedure has no effect on the determination of eligibility for unemployment compensation benefits. Welsh v. Unemployment Compensation Board of Review, 44 Pa. Commonwealth Ct. 53, 402 A.2d 1154 (1979).
The purpose of the Unemployment Compensation Law ... is to compensate individuals who become unemployed through no fault of their *316own. Excessive absenteeism and tardiness violative of reasonable standards of conduct that an employer has a right to expect of employees constitutes [sic] willful misconduct. Woodson v. Unemployment Compensation Board of Review, 461 Pa. 439, 336 A.2d 867 (1975). An agreement by an employer to reinstate an employee would not change the nature of such conduct. (Emphasis added.)
Id. at 55, 402 A.2d at 1155.
The order of the Unemployment Compensation Board of Review is hereby affirmed.2
Affirmed.
Order
The order of the Unemployment Compensation Board of Review, No. B-193326 dated March 17, 1981, is hereby affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). This section provides in pertinent part: §802. Ineligibility for compensation
An employe shall be ineligible for compensation for any week—
(e) In which his unemployment is due to his discharge or temporary suspension from work for willful misconduct connected with his work....


 Even .'though not challenged by the appellant, we note that the findings of the Board are supported by ample evidence in the record.